02/02/2021


          IN THE SUPREME COURT OF THE STATE OF MONTA                          A       Case Number: PR 21-0005


                                      PR 21-0005
                                                                 FEB 0 2021
                                                              Bowen Greenwood
                                                            Clerk of Supreme Court
                                                               Stt-tt of Montana
 IN RE THE MOTION OF RANDALL C.
 MARSHALL FOR ADMISSION TO THE BAR OF                                    ORDER
 THE STATE OF MONTANA




       Randall C. Marshall has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Marshall has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
rnotion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Adrninistrator, Randall C. Marshall may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                  tr.-4
      DATED this z—day of February, 2021.
        '




            >A1/.,
    ,70/
    J 1    -~,#
       Justices




2